Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 is pending.
Claims 10-11 and 26-28 is withdrawn.
Claims 1-6, 8-9, 12-25 and 29-30 is examined herewith.
	Applicant’s response filed 12/28/2021 has been received and entered in the application.
 
Action Summary
Claims 1-2, 4, 6, 8-9, 12-17, 19-21, 23-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Publication 2002/0107199) and Avram (U.S. Publication 2013/0190744) both are of record is maintained.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Publication 2002/0107199) and Avram (U.S. Publication 2013/0190744) as applied to claims 1-2, 4, 6, 8-9, 12-17, 19-21, 23-26 and 30 above, and further in view of Sloviter (EFFECTS OF THE INTRAVENOUS ADMINISTRATION OF GLYCEROL SOLUTIONS TO ANIMALS AND MAN, Harrison Department of Surgical Research, School of Medicine, University of Pennsylvania, Philadelphia, Pa., 1958) all are of record is maintained.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Publication 2002/0107199) and Avram (U.S. Publication 2013/0190744) as applied to claims 1-2, 4, 6, 8-9, 12-17, 19-21, 23-26 and 30 above, and further in view of Hauser (Journal of Prolotherapy International Medical Editorial Board Consensus Statement on the Use of Prolotherapy for Musculoskeletal Pain, J O U R N A L of P R O L O T H E R A P Y | V O L U M E 3 , I S S U E 4 | D E C E M B E R 2 0 1 1) all are of record is maintained.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Publication 2002/0107199) and Avram (U.S. Publication 2013/0190744) as applied to claims 1-2, 4, 6, 8-9, 12-17, 19-21, 23-26 and 30 above, and further in view of Koseki (U.S. Patent 4,986,079) all are of record is maintained.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Publication 2002/0107199) and Avram (U.S. Publication 2013/0190744)as applied to claims 1-10, 12-14, 16-29, 33-38, 40-41 above, and further in view of Han (Efficacy and safety of high concentration lidocaine for trigeminal nerve block in patients with trigeminal neuralgia, International Journal Clin Pract, 208, Feb, 62(2), pages 248-54, Abstract Only) all are of record is maintained.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Publication 2002/0107199) and Avram (U.S. Publication 2013/0190744)as applied to claims 1-10, 12-14, 16-29, 33-38, 40-41 above, in view of Han (Efficacy and safety of high concentration lidocaine for trigeminal nerve block in patients with trigeminal neuralgia, International Journal Clin Pract, 208, Feb, 62(2), pages 248-54, Abstract Only) and further in view of Lapid (Syringe-Delivered Tumescent Anesthesia Made Easier, Aesth Plast Surg (2011) 35:601–60) all are of record is maintained.


Response to Arguments
Applicants argue that Walker contains no mention of using ice other than as this injectable neurotoxin carrier. Additionally, there is no mention of a liquid carrier being desirable. In short, it is clear that Walker does not even recognize that reduced temperature (e.g. cooling) can inhibit peripheral nerves, much less provide support for the substitution of ice particles with an ice slurry.  This argument has been fully considered but has not been found persuasive.  Walker teaches a method of providing reversible inhibition of one or more peripheral nerves to a subject in need thereof, biocompatible ice ('neurotoxin component is administered with a carrier.... The earner may comprise ... ice,' para [0040]) to the peripheral nerves (para [0043]) for a duration sufficient to inhibit the peripheral nerves in the subject ('interfere with the transmission of an electrical signal from a nerve cell to its target,' para [0096]; to treat pain, para [0039]), wherein said inhibition is reversible (2-7 months, para [0134]).Walker further teaches that the subject in need thereof suffers from a disorder selected from the group consisting of neuropathic pain, diabetic neuropathy pain, trigeminal neuralgia, post-herpetic neuralgia, phantom limb pain, cancer related itch or pain, bum itch or pain, lichen sclerosus, scalp itch, nostalgia parastethica, atopic dermatitis, eczema, psoriasis, lichen planus, vulvar itch, vulvodynia, lichen simplex chomicus, prurigo nodularis, itch mediated by sensory nerves, peripheral neuropathy, peripheral nerve damage, post-thoracotomy pain, incisional pain, chest pain, coccydynia, lower back pain, superficial scars, neuromas, acute postoperation pain, lumbar facet joint syndrome, cutaneous pain disorder, and urinary incontinence (post surgical pain, para [0126]).Walker further teaches that the cutaneous pain disorder is selected from the group consisting of reflex sympathetic dystrophy (RSD), phantom limb pain, neuroma, post herpetic neuralgia, tension headache, occipital neuralgia and vulvodynia (headache, para [0041]).Walker further teaches that the subject in need thereof suffers from a motor disorder selected from the group consisting of hemifacial spasm, bladder spasm and laryngospasm (hemifacial spasm, para [0041]).Walker further teaches that the subject in need thereof suffers from hyperhidrosis disorder (para [0140]).  Therefore, it is obvious to one of ordinary skills in the art that upon administering said biocompatible ice to treat various pains and of hemifacial spasm, 
Applicants argue several times that Avram contains no teaching or suggestion that the slurry may be used to treat peripheral nerves, and focuses solely on targeting visceral fat tissue.  This augment has been fully considered but has not been found persuasive.  Avram teaches that the biocompatible ice slurry comprises a peritoneal dialysis solution para [0081]).  Avram further teaches that the biocompatible ice slurry further comprises an agent selected from the group consisting of a vasoconstricting agent, corticosteroid, a nonsteroidal antiinflammatory drug (NSAID), anesthetic, glucocorticoid, a lipoxygenase inhibitor, and combinations thereof (anesthetic, epinephrine, para [0082]).   And Walker teaches a method of providing reversible inhibition of one or more peripheral nerves to a subject in need thereof, said method comprising providing a biocompatible ice ('neurotoxin component is administered with a carrier.... The earner may comprise ... ice,' para [0040]) to the peripheral nerves (para [0043]) for a duration sufficient to inhibit the peripheral nerves in the subject ('interfere with the transmission of an electrical signal from a nerve cell to its target,' para [0096]; to treat pain, para [0039]), wherein said inhibition is reversible (2-7 months, para [0134]).  Taken the cited art, it would have been obvious to one of ordinary skills in the art to combine the teachings of Walker and Avram because both teach biocompatible ice (slurries) for the treatment of peripheral nerves with a reasonable expectation of success absence evidence to the contrary.
peritoneal dialysis solution para [0081]).  Avram further teaches that the biocompatible ice slurry further comprises an agent selected from the group consisting of a vasoconstricting agent, corticosteroid, a nonsteroidal antiinflammatory drug (NSAID), anesthetic, glucocorticoid, a lipoxygenase inhibitor, and combinations thereof (anesthetic, epinephrine, para [0082]).   And Walker teaches a method of providing reversible inhibition of one or more peripheral nerves to a subject in need thereof, said method comprising providing a biocompatible ice ('neurotoxin component is administered with a carrier.... The earner may comprise ... ice,' para [0040]) to the peripheral nerves (para [0043]) for a duration sufficient to inhibit the peripheral nerves in the subject ('interfere with the transmission of an electrical signal from a nerve cell to its target,' para [0096]; to treat pain, para [0039]), wherein said inhibition is reversible (2-7 months, para [0134]).  Taken the cited art, it would have been obvious to one of ordinary skills in the art to combine the teachings of Walker and Avram because both teach biocompatible ice (slurries)(emphasis added) for the treatment of peripheral nerves with a reasonable expectation of success absence evidence to the contrary.
Applicants argue that Avram also fails to recognize, the desirability of using a more fluid treatment along a nerve path. This augment has been fully considered but has not been found persuasive.  Avram teaches an ice slurry (para [0081]).Avram further teaches that the biocompatible ice slurry comprises ice particles (granules, para peritoneal dialysis solution para [0081]).  Avram further teaches that the biocompatible ice slurry further comprises an agent selected from the group consisting of a vasoconstricting agent, corticosteroid, a nonsteroidal antiinflammatory drug (NSAID), anesthetic, glucocorticoid, a lipoxygenase inhibitor, and combinations thereof (anesthetic, epinephrine, para [0082]).  Therefore, it is obvious to one of ordinary skills in the art that both Avram and Walker recognize that ice slurries are benefical in the treatment of peripheral nerves in the treatment of pains and other diseases/disorders as taught by both Walker and Avram with a reasonable expectation of success absence evidence to the contrary.  
	Applicants argue that it appears that the Office has simply combined two unrelated references and provided an advantage from the present application as motivation without proper consideration and no expectation of success. This augment has been fully considered but has not been found persuasive.  .  Walker teaches a method of providing reversible inhibition of one or more peripheral nerves to a subject in need thereof, said method comprising providing a biocompatible ice ('neurotoxin component is administered with a carrier.... The earner may comprise ... ice,' para [0040]) to the peripheral nerves (para [0043]) for a duration sufficient to inhibit the peripheral nerves in the subject ('interfere with the transmission of an electrical signal from a nerve cell to its target,' para [0096]; to treat pain, para [0039]), wherein said inhibition is reversible (2-7 months, para [0134]).Walker further teaches that the subject in need thereof suffers from a disorder selected from the group consisting of peritoneal dialysis solution para [0081]).  Avram further teaches that the biocompatible ice slurry further comprises an agent selected from the group consisting of a vasoconstricting agent, corticosteroid, a nonsteroidal antiinflammatory drug (NSAID), anesthetic, glucocorticoid, a lipoxygenase inhibitor, and combinations thereof (anesthetic, epinephrine, para [0082]).   Taken the cited art, it is obvious that the 

	Applicants argue that there is no motivation to combine Walker and Avram with a reasonable expectation of success.  This argument has been fully considered but has not been found persuasive.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,. Walker teaches a method of providing reversible inhibition of one or more peripheral nerves to a subject in need thereof, said method comprising providing a biocompatible ice ('neurotoxin component is administered with a carrier.... The earner may comprise ... ice,' para [0040]) to the peripheral nerves (para [0043]) for a duration sufficient to inhibit the peripheral nerves in the subject ('interfere with the transmission of an electrical signal from a nerve cell to its target,' para [0096]; to treat pain, para [0039]), wherein said inhibition is reversible (2-7 months, para [0134]).Walker further teaches that the subject in need thereof suffers from a disorder selected from the group consisting of neuropathic pain, diabetic neuropathy pain, trigeminal neuralgia, post-herpetic neuralgia, phantom limb pain, cancer related itch or pain, bum itch or pain, lichen sclerosus, scalp itch, nostalgia parastethica, atopic dermatitis, eczema, psoriasis, lichen planus, vulvar itch, vulvodynia, lichen simplex chomicus, prurigo nodularis, itch mediated by sensory nerves, peripheral neuropathy, peripheral nerve damage, post-peritoneal dialysis solution para [0081]).  Avram further teaches that the biocompatible ice slurry further comprises an agent selected from the group consisting of a vasoconstricting agent, corticosteroid, a nonsteroidal antiinflammatory drug (NSAID), anesthetic, glucocorticoid, a lipoxygenase inhibitor, and combinations thereof (anesthetic, epinephrine, para [0082]).  It would have been obvious to one of ordinary skill in the art to use the slurry of Avram for the nerve treatment of Walker because it can provide more fluid treatment along a nerve path with a reasonable expectation of success absence evidence to the contrary. The analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention (see MPEP 2143).  In the instant claims F and G apply, it would have been obvious to one of ordinary skills to try because in the art to administer because they both Walker and Avam teach 

Applicants argue Office provides no reasoning or evidence as to why one of skill in the art would look at a disclosure directed solely towards improved methods of administering botulinum toxin and choose to replace botulinum toxin with a different active agent, much less a completely different  form of producing nerve inhibition.  This argument has been fully considered but has not been found persuasive.  It should be noted that U.S. Patents and Publication are presumed enable for everything which is disclosed.  Walker teaches a method of providing reversible inhibition of one or more peripheral nerves to a subject in need thereof, said method comprising providing a biocompatible ice ('neurotoxin component is administered with a carrier.... The earner may comprise ... ice,' para [0040]) to the peripheral nerves (para [0043]) for a duration sufficient to inhibit the peripheral nerves in the subject ('interfere with the transmission of an electrical signal from a nerve cell to its target,' para [0096]; to treat pain, para [0039]), wherein said inhibition is reversible (2-7 months, para [0134]).Walker further teaches that the subject in need thereof suffers from a disorder selected from the group consisting of neuropathic pain, diabetic neuropathy pain, trigeminal neuralgia, post-herpetic neuralgia, phantom limb pain, cancer related itch or pain, bum itch or pain, lichen sclerosus, scalp itch, nostalgia parastethica, atopic dermatitis, eczema, psoriasis, peritoneal dialysis solution para [0081])(as applies to instant claim 18).  Since it’s known in the art that biocompatible ice slurry comprising comprises hetastarch or dextrose, starch to administer to the peripheral 
	With regards to the Declaration submitted by Dr. Garibyan merely restates the arguments previously and instantly presented by applicants which has been address above.  Furthermore, although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F,2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112 is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112 are entitled to some weight) In re Lindell, 385 F.2d 453, I55 USPQ 521 (CCPA I967) (Although an affiant's or declarant's opinion on the ultimate legal issue is not evidence in the case, "some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him." 385 F.2d at 456, 155 USPQ at 524 (emphasis in original)).
Applicants argue that Inada does not disclose the administration of any composition to a living subject, or the tissues or nerves of such subject.  This argument has been fully considered but has not been found persuasive. Inada teaches an ice slurry comprising polyvinyl alcohol (col 2, In 1-8).  And Walker teaches a method of biocompatible ice ('neurotoxin component is administered with a carrier.... The earner may comprise ... ice,' para [0040]) to the peripheral nerves (para [0043]) for a duration sufficient to inhibit the peripheral nerves in the subject ('interfere with the transmission of an electrical signal from a nerve cell to its target,' para [0096]; to treat pain, para [0039]), wherein said inhibition is reversible (2-7 months, para [0134]).Walker further teaches that the subject in need thereof suffers from a disorder selected from the group consisting of neuropathic pain, diabetic neuropathy pain, trigeminal neuralgia, post-herpetic neuralgia, phantom limb pain, cancer related itch or pain, bum itch or pain, lichen sclerosus, scalp itch, nostalgia parastethica, atopic dermatitis, eczema, psoriasis, lichen planus, vulvar itch, vulvodynia, lichen simplex chomicus, prurigo nodularis, itch mediated by sensory nerves, peripheral neuropathy, peripheral nerve damage, post-thoracotomy pain, incisional pain, chest pain, coccydynia, lower back pain, superficial scars, neuromas, acute postoperation pain, lumbar facet joint syndrome, cutaneous pain disorder, and urinary incontinence (post surgical pain, para [0126]).Walker further teaches that the cutaneous pain disorder is selected from the group consisting of reflex sympathetic dystrophy (RSD), phantom limb pain, neuroma, post herpetic neuralgia, tension headache, occipital neuralgia and vulvodynia (headache, para [0041]).Walker further teaches that the subject in need thereof suffers from a motor disorder selected from the group consisting of hemifacial spasm, bladder spasm and laryngospasm (hemifacial spasm, para [0041]).Walker further teaches that the subject in need thereof suffers from hyperhidrosis disorder (para [0140]).  And Avram teaches an ice slurry (para [0081]).Avram further teaches that the peritoneal dialysis solution para [0081])(as applies to instant claim 18).  Since it’s known in the art that biocompatible ice slurry comprising comprises hetastarch or dextrose, starch to administer to the peripheral nerves that the peripheral nerves are subcutaneous nerves, autonomic nerves as disclosed by Walker. It would have been obvious to one of ordinary skill in the art to add polyvinyl alcohol as in Inada to the ice slurry of Walker and Avram because it would function provide a fluid consistency suitable for pumping (Inada, col 2, In 1-8) with a reasonable expectation of success absence evidence to the contrary.
Applicants argue that Koseki does not disclose the administration of any composition to a living subject.  This argument has been fully considered but has not been found persuasive. Koseki teaches oil water emulsions for use with ice slurries (col 4, In 56-col 5, In 17).  And Walker teaches a method of providing reversible inhibition of one or more peripheral nerves to a subject in need thereof, said method comprising providing a biocompatible ice ('neurotoxin component is administered with a carrier.... The earner may comprise ... ice,' para [0040]) to the peripheral nerves (para [0043]) pain, para [0039]), wherein said inhibition is reversible (2-7 months, para [0134]).Walker further teaches that the subject in need thereof suffers from a disorder selected from the group consisting of neuropathic pain, diabetic neuropathy pain, trigeminal neuralgia, post-herpetic neuralgia, phantom limb pain, cancer related itch or pain, bum itch or pain, lichen sclerosus, scalp itch, nostalgia parastethica, atopic dermatitis, eczema, psoriasis, lichen planus, vulvar itch, vulvodynia, lichen simplex chomicus, prurigo nodularis, itch mediated by sensory nerves, peripheral neuropathy, peripheral nerve damage, post-thoracotomy pain, incisional pain, chest pain, coccydynia, lower back pain, superficial scars, neuromas, acute postoperation pain, lumbar facet joint syndrome, cutaneous pain disorder, and urinary incontinence (post surgical pain, para [0126]).Walker further teaches that the cutaneous pain disorder is selected from the group consisting of reflex sympathetic dystrophy (RSD), phantom limb pain, neuroma, post herpetic neuralgia, tension headache, occipital neuralgia and vulvodynia (headache, para [0041]).Walker further teaches that the subject in need thereof suffers from a motor disorder selected from the group consisting of hemifacial spasm, bladder spasm and laryngospasm (hemifacial spasm, para [0041]).Walker further teaches that the subject in need thereof suffers from hyperhidrosis disorder (para [0140]).  And Avram teaches an ice slurry (para [0081]).Avram further teaches that the biocompatible ice slurry comprises ice particles (granules, para [0081]) and a lactated Ringer's solution, electrolyte solution (para [0081])or a lactated electrolyte solution.  Avram further teaches that the ice slurry further comprises glycerol (para [0081]).  Avram teaches that the biocompatible ice peritoneal dialysis solution para [0081])(as applies to instant claim 18).  Since it’s known in the art that biocompatible ice slurry comprising comprises hetastarch or dextrose, starch to administer to the peripheral nerves that the peripheral nerves are subcutaneous nerves, autonomic nerves as disclosed by Walker.  One of ordinary skill in the art would have been motivated to combine Koseki with Walker and Avram because they teach ice compositions (Koseki, col 4, In 56-col 5, In 17; Walker, para [0069];  Avram, para [0081]). It would have been obvious to one of ordinary skill in the art to add oil as in Koseki to the ice slurry of Walker and Avram because it would function to regenerate heat (Koseki, col 4, In 56-col 5, In 17) to aid in the reversible inhibition of the nerve with a reasonable expectation of success absence evidence to the contrary.
Applicants argue that Sloviter, Hauser and Koseki fail to cure the deficiencies of Walker and Avram.  This argument has been fully considered but has not been found persuasive.  As stated above, taken the cited art, it would have been obvious to one of ordinary skills to try because in the art to administer because they both Walker and Avam teach biocompatible cooling treatments (Avram, para [0013, [0081]; Walker, para [0040]). It would have been obvious to one of ordinary skill in the art to use the slurry of Avram for the nerve treatment of Walker because it can provide more fluid treatment along a nerve path with a reasonable expectation of success.

		
Applicant's remarks constitute an analysis of Walker for Avram individually, without considering how the references were combined. Arguments lodged against the individual references in a piecemeal fashion without considering how all of the references were combined fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone. In other words, it must be remembered that the references are relied upon in combination and are not meant to be considered separately. In fact, Applicant advocates an improper standard, i.e., that a reference applied under 35 U.S.C. 



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 8-9, 12-17, 19-21, 23-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Publication 2002/0107199) and Avram (U.S. Publication 2013/0190744) both are of record.

Walker teaches a method of providing reversible inhibition of one or more peripheral nerves to a subject in need thereof, said method comprising providing a biocompatible ice ('neurotoxin component is administered with a carrier.... The earner may comprise ... ice,' para [0040]) to the peripheral nerves (para [0043]) for a duration sufficient to inhibit the peripheral nerves in the subject ('interfere with the transmission of an electrical signal from a nerve cell to its target,' para [0096]; to treat pain, para [0039]), wherein said inhibition is reversible (2-7 months, para [0134]).Walker further teaches that the biocompatible ice slurry further comprises hetastarch or dextrose (dextrose, Walker further teaches that the biocompatible ice slurry is injected (para [0127]). Walker further teaches that the inhibition is reversed after about 5 months or less (2-7 months, para [0134). Walker further teaches that the subject in need thereof suffers from a disorder selected from the group consisting of neuropathic pain, diabetic neuropathy pain, trigeminal neuralgia, post-herpetic neuralgia, phantom limb pain, cancer related itch or pain, bum itch or pain, lichen sclerosus, scalp itch, nostalgia parastethica, atopic dermatitis, eczema, psoriasis, lichen planus, vulvar itch, vulvodynia, lichen simplex chomicus, prurigo nodularis, itch ice crystal may be employed as carriers.  The carrier is less than about 10 mm, more preferably less than about 5 mm, even more preferably less than about 3 mm. High density carriers of such size may readily enter living cells without unduly injuring such cells.  Ice crystals and gold are preferred carriers of this invention. Ice crystal particles are readily available in average sizes of 0.5 to 2.0 mm in diameter and are thus suited for intracellular delivery. (paragraph 0121).
	Walker does not specifically teach ice slurry. 
Avram teaches an ice slurry (para [0081]). Avram further teaches that the biocompatible ice slurry comprises ice particles (granules, para [0081]) and a lactated Ringer's solution, electrolyte solution (para [0081])or a lactated electrolyte solution. Avram further teaches that the ice slurry further comprises glucose (para [0081]).  flowable slurry of a saline solution containing granules of water ice. The temperature of such a slurry can be adjusted, e.g., by adjusting the composition and volume fraction of the liquid and solid components.  (para [0081]).  Avram further teaches that the biocompatible ice slurry further comprises an agent selected from the group consisting of a vasoconstricting agent, corticosteroid, a nonsteroidal antiinflammatory drug (NSAID), anesthetic, glucocorticoid, a lipoxygenase inhibitor, and combinations thereof (anesthetic, epinephrine, para [0082]). Avram further teaches that the biocompatible ice slurry is provided to the subject by pumping of the slurry (para [0009]).Avram further teaches that the biocompatible ice slurry is provided to the subject by pumping of the slurry (para [0009]).  Avram teaches that the temperature of the cooled lipid-rich cells during the exemplary cooling procedures described herein is not 

	One of ordinary skill in the art would have been motivated to combine Avram with Walker because they both teach biocompatible cooling treatments (Avram, para [0013, [0081]; Walker, para [0040]). It would have been obvious to one of ordinary skill in the art to use the slurry of Avram for the nerve treatment of Walker because it can provide more fluid treatment along a nerve path with a reasonable expectation of success absence evidence to the contrary.
With regards to the limitation that the biocompatible ice slurry is accessed (e.g. interstitial tissue) and is provided to the peripheral nerves of the subject by injection into or around the nerve or nerves selected from the group consisting of the cutaneous nerve, trigeminal nerve, ilioinguinal nerve, intercostal nerve, interscalene nerve, intercostal nerve, supraclavicular nerve, infraclavicular nerve, axillary nerve, paravertebral nerve, transverse abdominis nerve, genitofemoral nerve, lumbar plexus nerve, femoral nerve, pudental nerve, celiac plexus nerve, and sciatic nerve. Walker teaches various uses for the technique, e g., involving the abdomen (para [0131]), the spine (para [0138]), the forearm (para [0142]) and one of ordinary skill in the art would 
With regards to the limitation that the biocompatible ice slurry cools the nerves to between about 5C and about -40C. One of ordinary skill in the art would have been motivated to try different temperatures in an attempt to achieve more complete inhibition and/or quicker reversal time.  Additionally, this is deemed a property of the ice slurry.  Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  And Avram teaches that the temperature of the slurry should be at or near freezing. As well as a temperature between O and 24 C.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Publication 2002/0107199) and Avram (U.S. Publication 2013/0190744) as applied to claims 1-2, 4, 6, 8-9, 12-17, 19-21, 23-26 and 30 above, and further in view of Sloviter (EFFECTS OF THE INTRAVENOUS ADMINISTRATION OF GLYCEROL SOLUTIONS TO ANIMALS AND MAN, Harrison Department of Surgical Research, School of Medicine, University of
Pennsylvania, Philadelphia, Pa., 1958) all are of record.

Walker and Avram as cited above.
Neither Walker nor Avram disclose the concentration of glycerol.

It would have been obvious to administer glycerol at a concentration of 5% (which falls within the instantly claimed range of about 0.1 to about 20%) because it is known in the art that glycerol is safe to administer intravenously with a reasonable expectation of success absence to the contrary.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Publication 2002/0107199) and Avram (U.S. Publication 2013/0190744) as applied to claims 1-2, 4, 6, 8-9, 12-17, 19-21, 23-26 and 30 above, and further in view of Hauser (Journal of Prolotherapy International Medical Editorial Board Consensus Statement on the Use of Prolotherapy for Musculoskeletal Pain, J O U R N A L of P R O L O T H E R A P Y | V O L U M E 3 , I S S U E 4 | D E C E M B E R 2 0 1 1) all are of record.
Walker and Avram as cited above.
Neither Walker nor Avram disclose the concentration of dextrose.
Hause teaches that dextrose is known prolotherapy wherein dextrose is in a concentration of 12.5 to 25% (page 747, left column, first paragraph). Hause teaches that the injections are given just underneath the skin at the location of sensitized peptidergic nerves. These nerves contain transient receptor potential vanilloid receptors (or capsaicin receptors) and are known as TRPV1 nerves. These nerves are sensitized because of trauma, injury or constriction and represent sites of neurogenic inflammation (page 747, left column, second paragraph).

It would have been obvious to administer dextrose at a concentration of 5% (which is completely falls within the claimed concentration of dextrose of about 0.1% to about 20%) because it is known in the art that dextrose because it is known in the art to employ dextrose injections to treat nerve damage as disclosed by Hause with a reasonable expectation of success absence to the contrary.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Publication 2002/0107199) and Avram (U.S. Publication 2013/0190744) as applied to claims 1-2, 4, 6, 8-9, 12-17, 19-21, 23-26 and 30 above, and further in view of Koseki (U.S. Patent 4,986,079) all are of record.

	Walter and Avram as cited above.
Neither Walker nor Avram teach that the at least one oil is canola oil, coconut oil, com oil, cottonseed oil, flaxseed oil, olive oil, palm oil, peanut oil, safflower oil, soybean oil, sunflower oil or a combination thereof.

Koseki teaches oil water emulsions for use with ice slurries (col 4, In 56-col 5, In 17).

One of ordinary skill in the art would have been motivated to combine Koseki with Walker and Avram because they teach ice compositions (Koseki, col 4, In 56-col 5, In 17; Walker, para [0069];  Avram, para [0081]). It would have been obvious to one of .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Publication 2002/0107199) and Avram (U.S. Publication 2013/0190744)as applied to claims 1-10, 12-14, 16-29, 33-38, 40-41 above, and further in view of Han (Efficacy and safety of high concentration lidocaine for trigeminal nerve block in patients with trigeminal neuralgia, International Journal Clin Pract, 208, Feb, 62(2), pages 248-54, Abstract Only) all are of record.

Walter and Avram as cited above.
Neither Walker nor Avram teach an anesthetic.
Han teaches that local anaesthetics, which act as neurolytics and Na(+) channel blockers, have been used for disrupting the neural firings in certain neuropathic pain conditions. This study was undertaken to investigate the clinical outcome of trigeminal nerve block with 10% lidocaine in the management of trigeminal neuralgia (TN).Thirty-five patients with primary TN received trigeminal nerve blocks with 10% lidocaine. Success was defined as complete pain relief or mild pain without medication 1 day after the treatment. We followed the patients up every 2 months assessing for pain recurrence, sensory changes and other complications for a total of 37-45 months (median 43 months).Twelve of the 35 patients (34.3%) responded favorably to the 
It would have been obvious to administer lidocaine with the ice slurry of Walker and Avram to treat trigeminal nerve.  One would have been motivated to employ lidocaine with an ice slurry because both are known in the art to treat peripheral nerves (e.g. trigeminal nerve) with a reasonable expectation of success absence evidence to the contrary.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art. Therefore, it would have been prima facie obvious to combine ice slurry and lidocaine composition cojointly in a formulation to treat peripheral nerves (e.g. trigeminal nerve).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Publication 2002/0107199) and Avram (U.S. Publication 2013/0190744)as applied to claims 1-10, 12-14, 16-29, 33-38, 40-41 above, in view of Han (Efficacy and safety of high concentration lidocaine for trigeminal nerve block in patients with trigeminal neuralgia, International Journal Clin Pract, 208, Feb, 62(2), pages 248-54, Abstract Only) and further in view of Lapid (Syringe-Delivered Tumescent Anesthesia Made Easier, Aesth Plast Surg (2011) 35:601–60) all are of record.
Walker, Avram and Han as cited above.
None of the cited art disclose trumescent pumping.
Lapid discloses that a simple method for the infiltration of tumescent anesthesia is presented. An assembly is made using an infusion set, a three-way tap, and two unidirectional valves. The assembly and use of this system are straightforward and easy. The addition of unidirectional valves prevents the risk of reverse injection or aspiration of fluid from the patient (abstract).  Lapid teaches that Tumescent infiltration achieves effective local anesthesia and a bloodless operative field. Its use is standard practice in liposuction but has also been applied to other procedures, including cosmetic, reconstructive, and burn surgery. The basic principle common to all techniques is the delivery of a large amount of fluid with a local anesthetic and a vasoconstrictor. This results in swelling, i.e., tumescence, of the operative field. Many techniques for the infiltration of the fluid have been described ranging from repeated 
It would have been obvious to employ the ice slurry of Walker in view of Avram and Han in a tumescent pump. One would have been motivated to employ the ice slurry of Walker in view of Avram and Han in a tumescent pump because it is known in the art that tumescent pump of solutions is effective for localize administration achieves effective local anesthesia and a bloodless operative field, thus resulting in the delivery of a large amount of fluid with a local anesthetic and a vasoconstrictor with a reasonable expectation of success absence evidence to the contrary.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Claims 1-6, 8-9, 12-25 and 29-30 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/           Primary Examiner, Art Unit 1627